     Case: 1:18-cv-08274 Document #: 25 Filed: 07/11/19 Page 1 of 1 PageID #:79

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Kenneth D. Townsend
                               Plaintiff,
v.                                                 Case No.: 1:18−cv−08274
                                                   Honorable Rebecca R. Pallmeyer
Thomas Dart, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion hearing held.
Plaintiff's motion to compel Defendants to produce documents and set deposition dates
[23] is granted. Defendants shall respond to Plaintiff's document requests and to propose
deposition dates by 7/22/19. Status hearing remains set for 7/31/19 at 9:00 a.m. Notice
mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
